Citation Nr: 9904160	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for spinocerebellar 
degeneration. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal.  The 
veteran, who had active service from September 1942 to 
October 1945, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that his spinocerebellar 
degeneration is due to his service-connected shell fragment 
wound of the lumbar spine or due to ionizing radiation he was 
exposed to while in Japan at the conclusion of World War II.  
The veteran relates that he began experiencing headaches and 
back problems that necessitated treatment shortly after he 
was separated from service, and it is asserted that these 
symptoms were the early onset of spinocerebellar 
degeneration.  Reference is made to the evidence of record as 
supporting these contentions.  Therefore, a favorable 
determination has been requested. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed all of the 
evidence and material of record.  Based on a review of the 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against the claim for service connection 
for spinocerebellar degeneration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Spinocerebellar degeneration was not manifested during 
service or within one year of the veteran's separation from 
service.  

3.  The veteran is not shown to have been exposed to ionizing 
radiation during service.

4.  Spinocerebellar degeneration is not shown to be causally 
or etiologically related to the service-connected shell 
fragment wound of the lumbar spine.  


CONCLUSION OF LAW

Spinocerebellar degeneration was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  That is, the Board finds that the 
appellant has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to the extent possible.  

With regard to the evidentiary development, there was a 
suggestion during the veteran's June 1997 hearing that some 
of the veteran's service medical records may have been 
destroyed or damaged in a 1973 fire at the National Personnel 
Records Center.  However, the veteran's service medical 
records appear to have been received by the RO and included 
in the veteran's claims file prior to 1973.  Service medical 
records were received by the RO in July 1951 and July 1957.  
Those records included both entrance and separation physical 
examinations as well as records between those examinations.  
As such, it appears that all available service medical 
records have been included in the veteran's claims file.  
Also, in an October 1997 statement from S. E. Franklin, RN, 
that the veteran had been treated by her husband and her 
father, both physicians, for complaints of severe headaches 
and low back pain from approximately 1946 to the mid-1960's.  
Ms. Franklin indicated that records pertaining to that 
treatment had been destroyed.  Consequently, the Board finds 
that all obtainable medical records have been associated with 
the claims file, and the Board is unaware of any additional 
medical records that could be obtained.  

The veteran contends that his spinocerebellar degeneration is 
secondary to radiation he was exposed to while in Japan.  It 
is asserted that the veteran participated in clean-up 
operations in and around Hiroshima.  In the alternative, it 
is asserted that the spinocerebellar degeneration is 
secondary to a shell fragment wound the veteran sustained 
during service. 

The evidence for consideration includes the veteran's service 
medical records.  A report of a physical examination 
performed in July 1942 in connection with the veteran's 
entrance into service contains no pertinent defects or 
abnormalities.  Service medical records show that the veteran 
sustained a mild shrapnel wound in the lumbar region in 
March 1945.  The veteran was returned to duty approximately 
two weeks later in mid-April 1945.  The veteran's physical 
examination performed in October 1945, in connection with his 
separation from service, shows the veteran had no 
musculoskeletal defects, but there was a 1/2-inch circular 
raised small scar on the back.  

In April 1957 the veteran filed an application for VA 
benefits claiming service connection for malaria, a shrapnel 
wound of the back and jungle rot of the feet.  The veteran 
did not report the names of any physicians who had treated 
him for any sickness, disease or injury prior to, during or 
since service.  

At the time of a June 1957 VA examination the veteran 
presented complaints of stomach and feet problems.  He gave a 
medical history which included having been wounded in the 
back in service in 1944, and treatment for malaria and jungle 
rot in the service.  It was also reported that the veteran 
had had no hospitalization or treatment since his discharge 
from the Army.  The general medical examination showed no 
neurological defects or abnormalities.  A special surgical 
and skin examination shows the veteran indicated that his 
back shrapnel wound did not bother him at that time.  
Physical examination of the back disclosed a 1/2-inch, rough, 
irregular, superficial skin scar just to the right of the 
spinous process of L4.  Scattered around that scar was an 
area of 2 1/2 inches by 1 1/2 inches in an oblong area with a 
sprinkling of pinpoint-size scars and a few specks of 
intradermal foreign bodies.  There was no tenderness to this 
area and no muscle damage or loss of function.  X-rays 
disclosed the presence of minute metallic foreign bodies 
lying in the soft tissue of the back posterior to the level 
of L5 and S1.  The pertinent diagnosis following the 
examination was of a superficial shrapnel wound of the lumbar 
area with residuals of mild minute superficial retained 
foreign bodies. 

The veteran filed an additional application for VA benefits 
in June 1963 reporting complaints of shrapnel of his back and 
a stomach condition.  The veteran reported the names of no 
physicians who had treated him for any sickness, disease or 
injury before, during or since service.  

Private medical records were received from several 
physicians.  Records from Averill Stowell, M.D., dated in 
1969, show the veteran was hospitalized in January 1969 with 
complaints of a severe headache and neck pain.  The history 
upon admission noted that the veteran had had an injury in 
1965 prior to the onset of headaches when a machine sickle 
struck the veteran in the back of the head.  It is also 
indicated that in 1965 the veteran had noticed a distinct 
change in his personality with dizziness, difficulty with 
memory and other problems compatible with encephalopathy.  
The final diagnosis upon hospital discharge was cerebral 
atrophy.  

Private medical records were also received from several 
additional physicians, but the only physicians that offer an 
opinion as to the etiology of the veteran's neurological 
disorder were Gregory S. Connor, M.D., Everett R. Dunlap, 
M.D., and John E. Cattaneo, M.D.   

Dr. Connor has submitted three letters concerning the 
etiology of the veteran's spinocerebellar degeneration.  In a 
September 1995 letter, Dr. Connor indicated that the cause of 
his disorder was unknown, but that given the lack of a family 
history of his neurologic problem, he believed that there was 
a very good chance that radiation may well be the cause of 
his neurologic problem.  In a March 1997 letter, Dr. Connor 
offered his opinion that the veteran's condition resulted 
from radiation-type injury which he was exposed to in the 
military service.  In a June 1997 letter Dr. Connor indicated 
that the veteran had suffered a shrapnel injury during 
service and that, to his understanding, had lodged in the 
spine and had been the source of chronic back problems.  He 
indicated that he had been following the veteran for several 
years regarding his progressive ataxia problem.  Dr. Connor 
concluded that the shrapnel injury was a direct cause of the 
veteran's ataxia.  

In a May 1996 statement Dr. Dunlap related that it was his 
understanding that the veteran was involved in several 
campaigns in the Pacific and that the veteran had been in the 
early phase of the clean up of Hiroshima before there was any 
realization of the dangers of radiation exposure.  He related 
that, over the past 10 years, the veteran had developed a 
gradual but progressive ataxia that first required the use of 
a walker and finally confinement to a wheelchair.  It was 
Dr. Dunlap's honest opinion that this condition was directly 
related to the radiation exposure, although there was 
probably no way of actually proving it by laboratory testing.  
An April 1998 statement from Dr. Cattaneo related a history 
of a shrapnel injury to the lower lumbar spine and exposure 
to radiation while in Japan.  Dr. Cattaneo concluded that 
there was no way for him to definitely say with any certainty 
that the spinocerebellar process was related or not related 
to his military service. 

The veteran has also been afforded VA examinations in 
connection with his current claim.  A December 1995 VA 
examination concluded with a diagnosis of a degenerative 
process, most probably a spinocerebellar-type degeneration.  
The examiner commented that the picture was of a progressive 
degenerative condition and did not seem to be related to the 
wound in the lumbar region.  The examiner was unable to 
comment on a relationship between the veteran's disorder and 
radiation exposure.  A report of a VA examination performed 
in 1997 shows the veteran was seen on two occasions in 
October and November 1997, and that the claims file was 
reviewed in December 1997.  The report concludes that the 
examiner found no evidence on examination that the veteran's 
spinocerebellar degeneration was due to either ionizing 
radiation or retained shrapnel.  It was indicated that the 
only concern was that the veteran had a large number of 
siblings, none of whom had this particular neurodegenerative 
disorder.  However, it was indicated that the clinical 
syndrome was consistent with a diagnosis of spinocerebellar 
degeneration with added neurologic problems due to cervical 
canal stenosis and diabetic small fiber neuropathy.  

Lay statements have been submitted from the veteran's wife, 
brother and a longtime acquaintance concerning changes they 
had observed in the veteran before and after service and the 
symptomatology the veteran experienced following service, 
including headaches, back pain and dizziness. 

A June 1996 letter from the Defense Nuclear Agency indicates 
that Army records do not document the veteran's presence with 
the American Occupation Forces, either at Hiroshima or 
Nagasaki.  Available records place him no closer than 
550 miles from Nagasaki and 400 miles from Hiroshima.  

The veteran and his wife appeared for personal hearings 
before the RO in June 1997 and before the BVA in a 
videoconference hearing in April 1998.  Testimony was 
presented concerning the veteran's contentions that his 
neurological disability was due to radiation exposure or his 
service-connected lumbar spine shell fragment wound.  It was 
indicated that the veteran experienced headaches, dizziness 
and back problems shortly following his separation from 
service with an increase in symptomatology in the late 
1960's.  It was stated that the veteran received treatment 
within one year of separation from service for his complaint.  
Reference was made to various items of medical evidence 
associated with the claims file.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (1998).  Also, service connection 
may be granted when a chronic disorder, such as an organic 
disease of the nervous system, is manifested within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may also be granted for certain diseases which 
become manifest in a radiation-exposed veteran.  See 
38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311.  

In this case, the veteran's service medical records contain 
no evidence of complaints, treatment or diagnosis of any 
neurological disorder during service.  Similarly, medical 
records dated following service, do not document the presence 
of a neurological disorder within one year of the veteran's 
separation from service.  While the veteran has reported that 
he received treatment within one year of separation from 
service, and a statement from a registered nurse relates that 
the veteran did receive treatment for headaches and low back 
pain requiring hospitalization and medication between 1946 
and the mid-1960's, the Board notes that applications for VA 
benefits received in April 1957 and June 1963 report no post-
service treatment.  In any event, a June 1957 VA examination 
shows no complaints of headaches, dizziness or back pain, 
and, in fact, the veteran indicated that his back did not 
bother him at the time of the examination.  

Even assuming that the veteran was treated for headaches, 
dizziness and back pain within one year of separation from 
service, no physician has offered an opinion that any of 
those reported complaints were early manifestations of the 
later diagnosed spinocerebellar degeneration. Simply put, the 
veteran's neurological disorder was diagnosed many years 
following the veteran's separation from service, and is not 
shown by competent medical evidence to be related to service. 

As for the veteran's contention that his neurological 
disorder is due to ionizing radiation, the record reflects 
that the veteran has not been shown to have been exposed to 
radiation during service.  While the veteran was in Japan 
following World War II, information from the Defense Nuclear 
Agency indicates that the veteran was no closer than 
550 miles from Nagasaki and over 400 miles from Hiroshima.  
VA regulations prescribe that the occupation of Hiroshima and 
Nagasaki by U.S. forces means official military duties within 
10 miles of the city limits.  See 38 C.F.R. 
§ 3.309(d)(3)(vi).  Since the veteran is not shown to have 
participated in the occupation of Hiroshima or Nagasaki, and 
thus is not shown to have been exposed to any radiation, his 
neurological disability cannot be attributed to radiation 
exposure. 

As for the veteran's contention that his neurological 
disability is due to or proximately the result of a 
service-connected disability, specifically his lumbar spine 
shrapnel wound, there are two medical opinions of record 
which offer an opinion concerning the etiology of the 
veteran's neurological disability.  The June 1997 letter from 
Dr. Connor offers an opinion that the shrapnel injury is the 
direct cause of the veteran's ataxia based on his 
understanding that the shrapnel injury "lodged in the spine 
and has been a source of chronic back problems."  On the 
other hand, there is a report of a VA examination performed 
between October and December 1997, which offers an opinion 
that the veteran's neurological disability is not due to his 
shrapnel wound.  At this point, the Board would note that the 
veteran's lumbar spine shrapnel wound does not appear to have 
resulted in damage to the lumbar spine, and a June 1957 VA 
examination describes only the presence of a superficial 
shrapnel wound of the lumbar spine area with minute 
superficial retained foreign bodies in the soft tissues.  

The Board finds and concludes that the opinion contained in 
the 1997 VA examination has greater probative value than the 
opinion of Dr. Connor.  It is not clear that Dr. Connor had 
the benefit of a review of all pertinent medical records in 
the veteran's claims file, as did the examiner who completed 
the 1997 VA examination report.  The Board also finds it 
significant that Dr. Connor had previously indicated on two 
occasions that the veteran's neurological disorder was due to 
ionizing radiation prior to his opinion that it was due to 
the shrapnel wound.  Given the more complete and thorough 
evaluation performed by the VA in 1997, the Board concludes 
that the VA examination has greater probative value.  

As such, the Board finds that the preponderance of the 
evidence shows that the veteran's neurological disorder is 
not due to his lumbar spine shell fragment wound.  Therefore, 
the Board concludes that service connection for 
spinocerebellar degeneration is not warranted.   


ORDER

Service connection for spinocerebellar degeneration is 
denied.   



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

